DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Armanious et al. (Armanious, An Adversarial Super-Resolution Remedy for Radar Design Trade-offs).
Referring to Claim 11, Armanious teaches obtaining, by a radar sensor, input radar data (See Abstract, radar acquisitions from FMCW radar); and 3generating, using a resolution increase model, output radar from the input radar data and reference data (See Abstract ‘…generative adversarial networks (GANs), to enhance low-resolution radar acquisitions into higher resolution counterparts…” and Fig. 2), wherein the output radar data has a resolution greater than a resolution of the input radar data wherein the generating of the output radar data comprises: extracting input feature data from the input radar data using a portion of layers of the resolution increase model; and generating the output radar data from the extracted input feature data and reference feature data using another portion of the layers of the resolution increase model; (See Abstract, Fig. 2 and associated text).
Referring to Claim 12, Armanious teaches wherein the generating of the output radar data using the other portion of the layers comprises: concatenating the reference feature data to the input feature data before the obtaining of the input radar data; and generating, using the other portion of the layers of the resolution increase model, the output radar data from data in which the reference feature data and the input feature data are concatenated; See same citations as above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 5 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armanious in view of Chen.
	Referring to Claim 1, Armanious teaches obtaining, by a radar sensor transmitting and receiving a radar signal, first radar data (See Abstract, radar acquisitions from FMCW radar); and generating, using a resolution increase model, output radar from the first radar data and reference data provided to the resolution increase model to generate the output radar (See Abstract ‘…generative adversarial networks (GANs), to enhance low-resolution radar acquisitions into higher resolution counterparts…” and Fig. 2), wherein the output radar data has a resolution greater than a resolution of the first radar data (See Abstract), but does not explicitly disclose the model is machine learning.
	However, Chen explicitly teaches a machine learning model for increasing resolution; [0026].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Armanious with the machine learning aspect as taught by Chen as machine learning is well known in the art for training models to perform task more efficiently and quickly and Chen teaches the model allows applying low resolution image or spectral data to a trained artificial neural network to generate a high resolution image or spectral data. Furthermore, Chen teaches that the machine learning model can be applied to any processing or computer system, therefore, predicting the use in analogous arts.
	Referring to Claim 2, Armanious as modified by Chen teaches wherein the obtaining of the first radar data comprises generating, as the first radar data, an input radar image dependent on the received radar signal, and wherein the generating of the output radar data comprises: generating input data by concatenating, to the generated input radar image, a reference radar image as the reference data, the reference radar image having a resolution greater than a resolution of the input radar image; and generating, from the generated input data, an output radar image as the output radar data, using the resolution increase machine learning model; See Abstract, Fig. 2 and related text.
	Referring to Claim 5, Armanious teaches wherein the generating of the output radar data comprises: identifying an environment around a radar data processing device performing the method; and obtaining, as the reference data, environmental reference data corresponding to the identified environment from a reference database; See Abstract. 
	Referring to Claim 20, Armanious as modified by Chen teaches a radar sensor configured to obtain first radar data by transmitting and receiving a radar signal; and a processor configured to generate, using a resolution increase machine learning model, output radar data by providing the first radar data and reference data to the resolution increase machine learning model to generate the output radar, wherein the output radar data has a resolution greater than a resolution of the first radar data; See citations and rationale of rejection related to Claim 1 above.

Claim(s) 13, 15-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armanious as modified by Chen in view of Eshet.
	Referring to Claim 13, Armanious as modified by Chen teaches the limitations of Claim 1, but does not explicitly disclose nor limit obtaining the reference data based on any one or any combination of any two or more of an infrared sensor, an image sensor, and a light detection and ranging (lidar) sensor that is arranged based on a reference coordinate system common to the radar sensor.
	However, Eshet teaches obtaining the reference data based on any one or any combination of any two or more of an infrared sensor, an image sensor, and a light detection and ranging (lidar) sensor that is arranged based on a reference coordinate system common to the radar sensor; [0035].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Armanious as modified by Chen with the additional sensors as taught by Eshet as lidar/cameras are used to easily track and detect pedestrians.
	Referring to Claim 15, Eshet teaches generating, based on the output radar data, result data including any one or any combination of any two or more of a detection result, a tracking result, a recognition result, a map of a surrounding area, and an output scan image, wherein the detection result, the tracking result, the recognition result, the map, and the output scan image are associated with an object disposed adjacent to a radar data processing device performing the method; see Fig. 7 and associated text.
	Referring to Claim 16, Eshet teaches visualizing the result data through a display; see Fig. 7 and associated text.
	Referring to Claim 17, Eshet teaches changing, based on result data obtained from the output radar data, any one or any combination of any two or more of a speed, an acceleration, and a steering of a vehicle in which a radar data processing device performing the method is disposed; Disclosure is directed to automation or augmentation of vehicle operation.
	Referring to Claim 19, Eshet teaches a non-transitory computer-readable storage medium storing instructions that, when executed by a processor, cause the processor to perform the method of claim 1; [0036].
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armanious as modified by Chen and Eshet in view of Dojcinovic et al. (Dojcinovic, US PGPub 2017/0300765).
	Referring to Claim 14, Armanious as modified by Chen and Eshet teaches the obtaining of the reference data comprises detecting an object from the reference data, and wherein the generating of the output radar data comprises generating the output radar data from the input radar data and the reference data, using the resolution increase model, but does not explicitly disclose nor limit classifying an object or using a result of the classifying of the object in the output.
	However, Dojcinovic teaches the classification of objects and the use in processing; [0024].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Armanious as modified by Chen and Eshet with the classification as taught by Dojcinovic as the classifying allows additional information for further processing to be provided and the reliability of the image data can be further improved.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armanious as modified by Chen and Eshet in view of Molchanov et al. (Molchanov, US PGPub 2018/0341333).
	Referring to Claim 18, Armanious as modified by Chen and Eshet teaches the obtaining of the input radar data, but does not explicitly disclose nor limit it comprises: 53sensing, as the input radar data, radar data associated with at least a portion of a body of a user; and indicating a recognition result of recognizing, based on the output radar data, any one or any combination of any two or more of a gesture of the user, a body part of the user, and an identity of the user.
	However, Molchanov teaches the identification of body parts and gestures of the driver (user); [0006] and [0057].
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Armanious as modified by Chen and Eshet with the user recognition as taught by Molchanov so as to allow for the recognized gesture can then be processed with behavior understanding and interaction, e.g., sending a command to a system of a vehicle.	 

Allowable Subject Matter
Claim 23 is allowed.
The following is an examiner’s statement of reasons for allowance: Referring to Claim 23, the prior art of record does not disclose nor suggest it be an obvious modification wherein the resolution increase machine learning model is configured to consider the first radar data and reference data, which is predetermined prior to the implementing, to generate the output radar data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 4, 6-10, 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WHITNEY T MOORE whose telephone number is (571)270-3338. The examiner can normally be reached Monday-Friday from 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WHITNEY MOORE/Primary Examiner, Art Unit 3646